CASE 0:17-cv-03058-SRN-HB Doc. 204-1 Filed 09/23/20 Page 1 of 7




           EXHIBIT 1
Electronically Served                                                62-HR-CV-17-233
7/13/2017 5:33 PM
Ramsey County, MN
                             CASE 0:17-cv-03058-SRN-HB Doc. 204-1 Filed 09/23/20 Page 2 of 7




                    STATE OF MINNESOTA                                                                DISTRICT COURT

                    COUNTY OF RAMSEY                                                      SECOND JUDICIAL DISTRICT
                                                                                                    FAMILY COURT
                                                                                             CASE TYPE: Family Other
                    ----------------------------------------------------------X
                    LINDSEY MIDDLECAMP,

                                              Petitioner,

                                      -- against --                                    Court File No.: 62-HR-CV-17-233

                    BROCK FREDIN,

                                               Respondent.
                    ----------------------------------------------------------X

                            RESPONDENT BROCK FREDIN’S FIRST SET OF INTERROGATORIES

                            Pursuant to Rule 33 of the Minnesota Rules of Civil Procedure, you are requested and

                    required to furnish answers to the following Interrogatories to Respondent Brock Fredin within

                    thirty (30) days from the date of service. These Interrogatories are continuing and require

                    supplemental answers if additional responsive information is obtained, discovered or created.

                                                                    DEFINITIONS

                            a.       “You” or “Your” means Petitioner Lindsey Middlecamp in the action Lindsey

                    Middlecamp v. Brock Fredin, Court File No.: 62-HR-CV-17-233, pending in the Minnesota

                    District Court for the County of Ramsey, Second Judicial District, and any other person acting or

                    purporting to act under the authority or on behalf of Petitioner Lindsey Middlecamp, including her

                    agents, attorneys and representatives.

                            b.       “Brock Fredin” or “Respondent” means Respondent Brock Fredin in the Lindsey

                    Middlecamp v. Brock Fredin, Court File No.: 62-HR-CV-17-233, pending in the Minnesota

                    District Court for the County of Ramsey, Second Judicial District.
                                            62-HR-CV-17-233
        CASE 0:17-cv-03058-SRN-HB Doc. 204-1 Filed 09/23/20 Page 3 of 7




       c.      “Document” includes, without limitations, all original written, typed or recorded

material or thing of any nature whatsoever, including but not limited to electronic, electromagnetic,

or digital recordings, files, or computerized data files and compilations, such as emails, facsimiles

correspondence, notes, memoranda, digital photographs, word documents, digital media, text

messages, photographs, metadata and reports, in Your possession, custody or control, in the

possession, custody or control of Your Chambers, or Your present or former attorneys, agents,

representatives or other persons acting or purporting to act on Your behalf’s possession, custody

or control. “Document” also included any document affixed to or attached to any document

otherwise responsive to this demand, all drafts, and all non-identical copies regardless of origin or

location.

       d.      The term “communication” means, without limitation, any transmission or

exchange of information between two or more persons, orally or in writing, and includes, without

limitation, any conversation, contact or discussion, whether face-to-face or by means of telephone,

letter, correspondence, memorandum, facsimile, e-mail, instant message, social media, text

message or any other electronic or media, form, where by chance or design.

       e.      The term “identify” with respect to persons means to give, to the extent known, the

person’s full name, present or last address, and when referring to a natural person, additionally the

present or last know place of employment. Once a person has been identified in accordance with

this subparagraph, only the name of that person need be listed in response to subsequent discovery

requesting the identification of that person.

       f.      The term “identify” with respect to documents means to give, to the extent known,

the (i) type of document; (ii) general subject matter of the document; (iii) date of the document;

and (iv) author(s), addressee(s) and recipient(s) of the document.




                                                  2
                                            62-HR-CV-17-233
         CASE 0:17-cv-03058-SRN-HB Doc. 204-1 Filed 09/23/20 Page 4 of 7




        g.      The term “identify” with respect to communications means to give, to the extent

known, the (i) names, addresses and last known places of employment of the participants of the

communication; (ii) the subject matter and precise content of the communications; (iii) the

location(s) of the communication; (iv) the mode or means of the communication (e.g., written, by

telephone, email, meeting, etc.); and (v) the date of the communication.

        h.      “Including” means “including without limitation.”

        i.      A document or communication “concerning” or “relating to” a given subject matter

means that it concerns, constitutes, contains, embodies, comprises, reflects, identifies, states, refers

to, deals with, comments on, responds to, describes or analyzed that subject, including documents,

communications or correspondence concerning the contents of other documents, communications

or correspondence.

        j.      The connective “and” and “or” shall be construed either conjunctively or

disjunctively as necessary to bring within the scope of these response all responses that might

otherwise be construed to be outside of its scope and to give this Demand the broadest reading.

        k.      The singular form of a word shall be construed to include within its meaning the

plural form of the word and vice versa and the use of any tense of any verb shall be considered to

also include all other tenses in a manner that gives this Demand the broadest reading.

                                       INTERROGATORIES

        1.      Identify each and every person with whom You have had a communication with

concerning or relating to Respondent Brock Fredin and describe those communications, including

the date and location of where such communication took place, the subject matter of each

communication and the name of each person present at the time of such communication.




                                                  3
                                            62-HR-CV-17-233
        CASE 0:17-cv-03058-SRN-HB Doc. 204-1 Filed 09/23/20 Page 5 of 7




        2.      Identify all persons who may have knowledge of the facts and/or allegations

contained in the petition filed in the above-captioned action and state Your understanding of their

knowledge.

        3.      Identify all persons who You intend to call as witnesses at a hearing or trial in this

action and give a summary of their anticipated testimony.

        4.      For the past seven (7) years, identify all persons who have made complaints of

misconduct, tortious conduct and/or harassment offenses against You; set forth the allegations of

the complaint or claim in detail; and describe in detail any action taken by You in response to the

complaint or claim. Complaints include, whether formal or informal, verbal complaints, written

complaints, lawsuits, agency filings, attorney discipline complaints, complaints to Twitter or any

other Internet social media website and any other means by which individuals have made

complaints of misconduct, tortious conduct and/or harassment offenses against You.

        5.      Identify each exhibit You intend or reasonably expect to introduce into evidence at

any hearing, trial and depositions or by affidavit in this action.

        6.      Identify the substance and factual basis for each and every allegation contained in

Your petition filed in this action.

        7.      Identify all communications You had, including identifying the individuals with

whom You had the communications, that formed that basis of Your January 24, 2017 Twitter post

on the @CardsAgstHrsmt Twitter account in which You stated: “Women of MN: this is Brock

Fredin, aka Dan/Will. He has at least two restraining orders against him. Please RT to help keep

women safe.”

        8.      Identify all communications You had, including identifying the individuals with

whom You had the communications, that formed that basis of Your February 3, 2017 Twitter post




                                                  4
                                            62-HR-CV-17-233
        CASE 0:17-cv-03058-SRN-HB Doc. 204-1 Filed 09/23/20 Page 6 of 7




on the @CardsAgstHrsmt Twitter account in which You stated: “Update: alias ‘Felix’ on Bumble.

Please share if you have friends using dating apps/sites in the Twine Cities & DM if you’ve been

victimized.”

       9.       Identify the source of all photographs You have obtained depicting Respondent

Brock Fredin and posted in tweets on the @CardsAgstHrsmt Twitter account from January 24,

2017 to present.

       10.      Identify each and every location and computer (or other electronic device) You

have used to post tweets on the @CardsAgstHrsmt Twitter concerning or relating to Respondent

Brock Fredin.

       11.      Identify and describe each and every communication You have had with each of

the following individuals or entities concerning or relating to Respondent Brock Fredin:

                a.     Grace Miller

                b.     Emma Miller

                c.     Catherine Schaefer

                d.     Karmen McQuitty

                e.     Jamie Kreil Bajurny

                f.     Mike Mullen (City Pages)

                g.     City Pages

                h.     Jenavieve Hatch

                i.     Mark Shrayber

                j.     Suana Society

                k.     City Attorney Susan Segal

                l.     Minneapolis Police Department




                                                  5
                                          62-HR-CV-17-233
       CASE 0:17-cv-03058-SRN-HB Doc. 204-1 Filed 09/23/20 Page 7 of 7




              m.       Saint Paul Police Department

              n.       David McCabe

              o.       Paula Kruchowski

              p.       Peter Meyer




Dated: July 13, 2017
       Hudson, WI                                            /s/ Brock Fredin
                                                            ___________________________
                                                            Brock Fredin
                                                            1905 Iris Bay
                                                            Hudson, WI 54016
                                                            (415) 283-8366 (tel.)
                                                            brockf12@gmail.com
                                                            Respondent, Pro Se

TO:    Michael Boulette
       Messerli & Kramer
       1400 Fifth Street Towers
       100 South Fifth Street
       Minneapolis, MN 55402-1217
       Counsel for Petitioner
       Lindsey Middlecamp




                                                6
